Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 23, 2015

                                          No. 04-15-00629-CR

                                 EX PARTE Kenneth R. McGRAW

                                 Original Habeas Corpus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On October 5, 2015, relator filed a pro se petition for writ of habeas corpus which was
dismissed for lack of jurisdiction in this court’s opinion issued October 14, 2015. On October 15,
2015, relator filed a supplemental petition for writ of habeas corpus. Having considered relator’s
supplemental petition, the court has determined that it lacks jurisdiction to consider the petition.
Accordingly, relator’s supplemental petition is likewise DISMISSED FOR LACK OF
JURISDICTION.

           It is so ORDERED on October 23, 2015.



                                                      PER CURIAM




           ATTESTED TO: ______________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2015CR6319, styled The State of Texas v. Kenneth R. McGraw, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.